Citation Nr: 0101102	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
residuals of a left wrist laceration with a history of carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In August 1999, the Board considered this matter and remanded 
it to the RO for further development.  It has now been 
returned to the Board.


FINDING OF FACT

The veteran's residuals of a left wrist laceration with a 
history of carpal tunnel syndrome are not more than mildly 
disabling.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for 
residuals of a left wrist laceration with a history of carpal 
tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 4.124a, Diagnostic Code 8515 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records show that he underwent 
surgery in August 1975, after his left wrist was lacerated, 
for repair of the extensor tendon.

The veteran filed a claim of entitlement to service 
connection for a left wrist disability in November 1991.

By rating decision dated in April 1992, the RO granted 
service connection for residuals of a left wrist laceration, 
status post carpal tunnel release.  A 10 percent evaluation 
was assigned effective from November 22, 1991.  This 
evaluation was confirmed by a rating decision in June 1994.

The veteran underwent a compensation examination at a VA 
Medical Center (VAMC) in February 1996.  The report of that 
study noted that the veteran was left-handed and he gave a 
history of constant pain in his left hand and wrist, swelling 
and numbness of his fingers, and a persistent "pins-and-
needles" tingling.  The veteran stated that he worked on an 
auto assembly line and that his symptoms both were aggravated 
by certain tasks required by his job - - for example, using a 
large wrench - - and rendered him less able to perform all of 
the tasks associated with his job.  The veteran indicated 
that he took over-the-counter pain medications but they had 
brought no relief.  The examining physician found the veteran 
to have a "marked sensory deficit" in the median nerve 
distribution left wrist and hand.  Grip strength was 4 out of 
5 in the left hand compared to the right hand.  There was no 
evidence of small muscle atrophy, or loss of fine movements 
other than these findings.  Cranial nerves, deep tendon 
reflexes, posterior columns, pinprick sensation, the 
cerebellar system, diadochokinesis and stereognosis, gait, 
and station were all normal.  The diagnosis was residuals of 
carpal tunnel release [surgery] with sensory and motor 
deficits, left hand.  

In March 1996, the RO issued a rating decision increasing the 
evaluation of the veteran's left wrist disability from 10 to 
30 percent, effective from January 31, 1996.

VA occupational therapy in March 1996 revealed a normal range 
of motion in each hand, as well as intact sensation.

Outpatient VA treatment records show that in 1995, the 
veteran began using cock-up splints for both wrists.  
Occupational therapy treatment records for March-April 1996 
documented that the veteran reported having numbness in his 
left wrist and pain in both wrists.  He was found to have, 
bilaterally, minimal swelling of the fingers but normal range 
of motion of the fingers and hands.  There were negative 
findings for both Tinel's sign and Phalen's maneuver.  The 
assessment was decreased bilateral grip and pinch strength 
with inconsistent sensory testing.  However, it was 
questioned whether the veteran was complying with the testing 
that was performed for grip strength and two-point sensory 
discrimination.  

Motor and sensory nerve conduction studies of the veteran's 
left hand and arm were performed at a VAMC subsequently in 
April 1996 and revealed normal results.

The veteran received a VA compensation examination in March 
1998.  The veteran complained of numbness in the third, 
fourth, and fifth fingers and alongside the aspect of the 
palm into the thumb.  He was again found to be left-handed.  
Physical examination also revealed normal range of motion in 
the left wrist.  This was reported as 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.  The 
absence of any swelling was noted.  Range of motion study 
also showed that the fingers could fold across the crease in 
the palm, the thumb could touch all fingertips, and both the 
thumb and the fingers individually had active range of 
motion.  No atrophy of the muscles or muscle weakness was 
noted.  Grip strength and hammer grip strength in the left 
hand was approximately 4 out of 5, pinch grip 5 out of 5.  
There was a negative finding for Tinel's sign.  X-rays of the 
veteran's left hand and wrist revealed no evidence of 
fracture.  The examination resulted in diagnoses of "status 
post fracture" left wrist and status post carpal tunnel 
syndrome [surgical] release.  Nerve conduction studies were 
ordered as follow-up to the examination.

Motor and sensory nerve conduction studies of the left hand 
and arm were carried out at the John Cochran VAMC 
subsequently in March 1998.  The motor nerve conduction study 
was of the left median and ulnar nerves and included a 
segmented study of the left ulnar nerve across the left 
elbow.  It showed normal distal latencies, amplitudes, 
conduction velocities, and F-wave latencies.  Conduction of 
the left ulnar nerve across the left elbow was at the limits 
of normal.  It was observed in the report of the studies that 
this symptom could be due to radiculopathy at C7-C8.  There 
was a positive Tinel's sign at the left elbow.  The sensory 
nerve conduction study was of the left median (palmar and 
ring), left ulnar (palmar and ring), and left radial nerves 
and showed normal sensory nerve action potential latencies, 
amplitudes, and conduction velocities.  The report of the 
studies concluded with a recommendation that the veteran be 
given a prosthetic left elbow pad and with the observation 
that a radiological examination of the cervical spine was 
clinically indicated.  There is no indication in the claims 
file that such x-rays were performed, however.  An annotation 
to the report of the March 1998 VA examination stated that 
these studies revealed no evidence of carpal tunnel syndrome 
(CTS) or left wrist neuropathy.

VA X-ray studies of the left wrist in May 1998 revealed a 
normal study, showing no fracture or dislocation, soft tissue 
swelling, radiopaque foreign body, or osteoarthritic changes.  
A bone scan was conducted at the same time of the left hand 
and it disclosed normal findings.

Medical records from the veteran's employer, Chrysler 
Corporation, covered a period from October 1995 to August 
1999.  These records documented that the veteran had been 
employed there since April 1995, had performed several 
different assembly line jobs, and between June 1997 and May 
1999 had changed his job from one requiring him to perform 
assembly work with a ten-pound air wrench to that of painter.  
The records reflected that the veteran experienced swelling, 
tenderness, weakness, and pain in both his wrists in the 
course of performing his work and also while at rest.  A note 
dated in June 1999 stated that the veteran had pain in his 
left elbow with movement of his left wrist.  A July 1999 note 
reflected that he was fitted with a wrist support.

In June 1998, the RO issued a rating decision in which it 
proposed to reduce the evaluation of the veteran's left wrist 
disability from 30 to 10 percent.  A rating issued in 
September 1998 implemented the proposed reduction and made it 
effective as of February 1, 1998.  Thereafter, the veteran 
submitted additional evidence, which the RO considered in a 
supplemental statement of the case issued in July 2000.

II.  Analysis

The veteran contends that his 30 percent rating for his left 
wrist disability should be restored.  

There is no question that a disability rating may be reduced.  
However, Title 38, Code of Federal Regulations, Section 
3.105(e) requires that certain procedures be followed before 
a rating may be reduced.  Where action by the rating agency 
would result in the reduction or discontinuance of 
compensation payments, the regulation requires that a rating 
initially proposing the reduction or discontinuance be 
prepared.  This rating must set out all material facts and 
reasons for the proposed action.  The regulation further 
requires that the beneficiary of the compensation payments be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons therefor, and 
be given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e).  In addition, 38 C.F.R. 
§ 3.105(i) provides that the advance written notice 
concerning the proposed reduction inform the beneficiary that 
he has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  38 C.F.R. § 3.105(i).  These 
procedures must be followed by VA before it issues any final 
rating action reducing the rating.  See Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

The claims file documents that in the rating decision issued 
in June 1998 and the notice accompanying, the RO observed 
these procedural requirements.  

The next issue is whether the reduction of the rating of the 
veteran's left wrist disability from 30 to 10 percent in the 
rating decision issued in September 1998 was warranted by the 
evidence.  When such a question is presented, one of two 
possible standards will apply.  The standard set out in 
38 C.F.R. § 3.344 (2000) applies only when an evaluation has 
been in effect for five years or more and requires that there 
be a finding of "material improvement" of the disability 
that is "reasonably certain . . . [to] be maintained under 
the ordinary conditions of life."  38 C.F.R. § 3.344(a).   
However, as observed above, the 30 percent rating here was 
established effective January 1996.  See Brown, 5 Vet. App. 
at 417 (five-year period measured from effective date of 
award at issue).  Thus, 38 C.F.R. § 3.344 does not apply.  

In other cases, the standard is whether, on the basis of the 
entire recorded history of the condition, the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See 38 C.F.R. § 4.13 (2000); Brown, 5 
Vet. App. at 420-21 (interpreting 38 C.F.R. § 4.13).  It must 
be determined not only that there has been an actual 
improvement of the disability but also that this improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. § 4.2 (2000); Brown, 5 Vet. App. at 420.  It is by 
this overall standard that the RO's reduction of the rating 
of the veteran's left wrist disability is to be reviewed.  
Within this framework, when there is a question as to which 
rating should be assigned to a disability, the higher must be 
chosen if the disability pictured by the record more closely 
approximates the criteria for it than for the lower.  38 
C.F.R. § 4.7 (2000).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2000).  Thus, a claim concerning the evaluation of 
disability will be granted unless a preponderance of the 
evidence of record weighs against it.  38 U.S.C.A. § 5107(b) 
(West 1991). 

The veteran's left wrist disability has been evaluated under 
Diagnostic Code 8515.  This diagnostic code concerns 
paralysis of the median nerve.  A rating based on complete 
paralysis focuses on the presence and severity of such 
factors as:  the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  An evaluation based on incomplete 
paralysis asks whether the paralysis is severe, moderate, or 
mild.  For the dominant hand, as is involved here, a rating 
of 10 percent is afforded for a mild condition and 30 percent 
for a moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The 30 percent rating assigned to the veteran's left wrist 
condition by the March 1996 rating action was based on the 
February 1996 VA examination, which identified sensory and 
motor deficits in the left hand.  This assessment was based 
upon physical examination, without benefit of nerve 
conduction studies.  The medical evidence of the veteran's 
left wrist condition after the 30 percent rating was issued 
in March 1996 indicates, however, a complete absence of the 
kinds of neurological problems identified by Diagnostic Code 
8515 and suggested in the report of the February 1996 
examination.  This evidence includes multiple motor and 
sensory nerve conduction studies which were within normal 
limits.  The March 1998 VA examination considered the nerve 
conduction studies conducted that month noting that they 
contained no evidence of carpal tunnel syndrome or 
neuropathy.  During the March 1998 examination, moreover, the 
question of motor deficits was explored through range-of-
motion studies.  The veteran demonstrated a full range of 
left wrist and left finger motion.  See 38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5220, nn. a & b (2000).  
Although grip strength and hammer grip strength in the left 
hand were found during the March 1998 examination to be 
somewhat diminished (approximately 4 out of 5), as was grip 
strength during the February 1996 examination, pinch grip 
strength was observed to be full.  Moreover, as in February 
1996, muscle atrophy was found to be absent in March 1998.

Subsequent medical assessments of record found nothing 
indicating a deterioration of the condition of the left wrist 
since the March 1998 VA examination.

Thus, the clinical evidence shows that since March 1996 
rating decision the appellant's left wrist disorder clearly 
approximates the criteria of Diagnostic Code 8515 for a 10 
percent rating more closely than it does the criteria for a 
30 percent rating.  Thus, restoration of the 30 percent 
rating is not in order.  This improvement suggests by its 
very nature that the veteran is more capable of using his 
left wrist and hand - - which have no neurological deficits, 
atrophy, or limitation of motion, and only somewhat 
diminished strength - - under the ordinary conditions of life 
than he would have been with a "moderate" case of 
incomplete paralysis warranting a 30 percent rating.  
Finally, the Board finds that the March 1998 VA examination 
upon which the RO relied in proposing the rating reduction at 
issue in this case was thorough and complete.

In view of the foregoing, the Board finds that a 
preponderance of the evidence of record is against 
restoration of the 30 percent rating of the veteran's left 
wrist disability.  It agrees with the RO's decision to reduce 
the rating from 30 to 10 percent.

A final issue considered by the Board sua sponte is the 
proper effective date of the rating reduction.  In the 
September 1998 rating decision reducing the rating from 30 to 
10 percent, the RO stated that the reduction was effective 
February 1, 1998.  However, the effective date of any final 
reduction or discontinuance of compensation is the last day 
of the month in which a 60-day period from the date of the 
notice to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).  (An exception providing that the 
payment of compensation will continue at the current level 
when a predetermination hearing has been requested and is 
pending does not apply in this case, as the veteran requested 
no hearing.)  The date of notice to the veteran of the final 
rating action in this matter was September 21, 1998.  Hence, 
the proper effective date of the rating reduction rendered in 
this case is November 30, 1998.  The Ro should issue a 
correcting rating decision to this extent.


ORDER

Restoration of a 30 percent evaluation for residuals of a 
left wrist laceration with a history of carpal tunnel 
syndrome is denied.

The effective date of the reduction of the rating from 30 to 
10 percent for residuals of a left wrist laceration with a 
history of carpal tunnel syndrome shall be November 30, 1998, 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals



 

